UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6561


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHNNIE BUTLER, a/k/a JR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. David A. Faber, Senior District Judge.
(1:08-cr-00381-DAF-1; 1:12-cv-03468-DAF)


Submitted:   October 17, 2016             Decided:   October 28, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnnie Butler, Appellant Pro Se. Christine Marie Celeste,
OFFICE OF THE UNITED STATES ATTORNEY, Joshua Thomas Ferrentino,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnnie Butler seeks to appeal the district court’s orders

denying    relief        on   his   28   U.S.C.      § 2255    (2012)      motion.          The

orders are       not     appealable      unless      a   circuit     justice      or    judge

issues      a      certificate           of       appealability.             28        U.S.C.

§ 2253(c)(1)(B) (2012).              A certificate of appealability will not

issue     absent       “a     substantial     showing       of      the    denial      of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by     demonstrating       that   reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.   Cockrell,       537 U.S. 322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Butler has not made the requisite showing.                       Accordingly, we deny

a   certificate        of     appealability       and    dismiss     the    appeal.          We

dispense     with        oral    argument     because         the    facts     and      legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3